Honorable Coke R. Stevenson, Jr.
Administrator
Texas Liquor Control Board
Sam Houston State Office Bldg.
Austin 11, Texas
                        Opinion No. C-150
                        Re:   Whether employees who are
                              put in one of the special
                              S-2 or S-l rates on Septem-
                              ber 1, 1963, may be subse-
                              quently raised to Step 1 of
                              the classification salary
                              ~scheduleof H.B. 86 as their
                              experience and performance
Dear Mr. Stevenson:           warrants.
       You have requested our interpretation of House
Bill 86, the Appropriation Bill for the current biennium
pertaining to the following situation:
            "On September 1, 1963 certain employees
       received a change In group classification.
       Those employees have been put in the special
       S-2 rate of the new salary group. Our ques-
       tion is, 'May employees who are put In one of
       the special S-2 or S-l rates on September 1,
       1963 be subsequently raised to step 1 of the
       classification salary schedule of H.B. 86 as
       their experience and performance warrants It?"'
       In our recent opinion of August 8, 1.963, Attorney
General's Opinion No. C-123, we Interpreted the section
involved here, to-wit: Section 1B of HousesBill 86, per-
taining to the special "S" rates. In that opinion we held
that the hiring policies set forth in Section 1B applied
equally to both those employees hired on and after Septem-
ber 1, 1963, and those who were employed prior to that
date. Further, it was held that the merit salary increases
provisions did not apply as regards raises up to and in-
cluding Step 1. We further held that the det.erminationof

                              -729-
Hon. Coke R. Stevenson, Jr., page 2 (C-150)


when an employee's experience and performance warranted a
raise from special "S-2" to "S-l" and "S-l" to Step 1 Is
within the discretion of the Individual department.
       Therefore, employees who are put In any of the spe-
cial "S" rates need not be frozen there and may be raised,
at the discretion of the Department, to Step 1 of the clas-
sification salary schedule of House Bill 86 as their ex-
perience and performance warrant.

                     SUMMARY
            Employees put in one of the spe-
            cial 'S" rates on September 1,
            1963, may subsequently be raised
            to Step,1 of the designated salary
            range as the employees' experience
            and performance may warrant.
                          Yours very truly,
                          WAGGONER CARR
                          Attorney General




PP:.ms
                          BY
                           &@  Assistant
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Robert Lewis
J. S. Bracewell
Ernest Fortenberry
John Reeves
APPROVED FOR THE ATTORNEY GENERAL
By: Stanton Stone




                            -730-